United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2287
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Victor Bernard Jones

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: April 14, 2016
                               Filed: June 16, 2016
                                  ____________

Before RILEY, Chief Judge, WOLLMAN and MURPHY, Circuit Judges.
                             ____________

RILEY, Chief Judge.

      Victor Jones appeals the district court’s1 denial of a sentence reduction under
18 U.S.C. § 3582(c)(2). We affirm.




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
I.     BACKGROUND
       In 2010, Jones pled guilty to distributing heroin within 1,000 feet of an
elementary school after a prior felony drug conviction, a violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(C), 851, and 860. In exchange for Jones’s guilty plea, the
government dismissed two additional drug charges and agreed not to seek a
mandatory life sentence. The plea agreement, which expressly did not bind the
district court, see Fed. R. Crim. P. 11(c)(1)(C), provided that if Jones was not found
to be a career offender, Jones and the government agreed “an upward departure
[under United States Sentencing Guidelines (U.S.S.G. or Guidelines) § 4A1.3] to an
offense level of 31 and a Criminal History Category VI, with a sentencing range of
188 to 235 months[,] [wa]s appropriate” to account for Jones’s “substantial under-
represent[ed] . . . criminal history.”

       The district court accepted Jones’s plea, found he was not a career offender,
granted the government’s unopposed motion for an upward departure, and sentenced
Jones to 235 months imprisonment followed by six years of supervised release. Jones
appealed his sentence and we affirmed. See United States v. Jones, 639 F.3d 484,
488 (8th Cir. 2011).

      Effective November 1, 2014, the United States Sentencing Commission
reduced by two levels the base offense levels in the drug quantity table at U.S.S.G.
§ 2D1.1(c), which was used to calculate Jones’s advisory Guidelines range. See
U.S.S.G. supp. to app. C, amend. 782. Amendment 782 empowered the district court
to reduce Jones’s prison term pursuant to 18 U.S.C. § 3582(c). See U.S.S.G.
§ 1B1.10(a), (d).

       On March 5, 2015, the district court, on its own motion, had the United States
Probation Office prepare a memorandum regarding Jones’s “eligibility for a sentence
reduction under 18 U.S.C. § 3582(c)(2).” The government conceded Jones was
eligible for a sentence reduction under Amendment 782, but argued a reduction was

                                         -2-
unwarranted because of the nature of Jones’s offense and his “lengthy and violent
criminal history.”

       After holding a sentence-reduction hearing, the district court concluded
Amendment 782 did not justify a reduction in Jones’s sentence under 18 U.S.C.
§ 3582(c)(2) and U.S.S.G. § 1B1.10. The district court explained “the reduction in
the offense level for drug quantity . . . [did]n’t really apply here because the sentence
[wa]s not driven by the total offense level based on drug quantity, but, rather, by a
variety of other issues, including criminal history, [and] the seriousness of the
underlying criminal conduct.”

II.    DISCUSSION
       Jones appeals the denial of a sentence reduction, arguing “[t]he district court
erred in finding that Mr. Jones’ plea agreement was a binding Rule 11(c)(1)(C) plea
agreement that preclude[d] a sentencing reduction.” As Jones sees it, “although the
District Court may not have used the phrase ‘binding Rule 11(c)(1)(C) plea
agreement,’ that was clearly the underlying assumption of the District Court’s
analysis.” Jones alternatively argues that if the district court did recognize the plea
agreement was not binding, its decision to deny a reduction was an abuse of
discretion.

       Upon careful review, we find no basis to reverse. See United States v. Long,
757 F.3d 762, 763 (8th Cir. 2014) (noting we review de novo the legal conclusion
that a defendant is eligible for an 18 U.S.C. § 3582(c)(2) reduction and review for
abuse of discretion the decision to grant or deny a reduction). As the government
points out, the district court opened the sentence-reduction hearing by explaining it
set the hearing and appointed counsel for Jones “after making a preliminary finding
that the defendant [wa]s eligible for a reduction”—a point the government conceded.
The district court then clarified “[t]he issue before the Court . . . [wa]s whether the
Court should exercise its discretion to reduce [Jones’s] sentence in whole or in part

                                          -3-
after considering the applicable factors under 18 United States Code Section
3553(a).”

       In making that determination, the district court explained it “reviewed the court
file in its entirety” and would consider all it knew about Jones and his case in
analyzing the 18 U.S.C. § 3553(a) factors. The district court then recalculated the
advisory Guidelines range that would apply—absent the upward departure to which
the parties had agreed—after a two-level reduction in Jones’s base offense level under
Amendment 782. After hearing from the parties, the district court decided it was “not
going to make any adjustment in Mr. Jones’s sentence,” finding “the appropriate
sentence [wa]s still 235 months.”

       In a post-hearing written order, the district court further explained,

       After thoroughly reviewing the defendant’s file, the provisions and
       commentary of USSG §1B1.10, the factors set forth in 18 U.S.C.
       § 3553(a), the nature and seriousness of the danger to any person or
       community that may be posed by a reduction in the defendant’s term of
       imprisonment and the defendant’s post-sentencing conduct, the court
       declined to exercise its discretion under 18 U.S.C. § 3582(c)(2) and
       USSG §1B1.10.

       On this record, we are satisfied the district court understood the plea agreement
was not binding and Jones was eligible for a discretionary sentence reduction under
18 U.S.C. § 3582(c)(2). And we conclude the district court did not abuse its
discretion in deciding the particular circumstances of Jones’s case did not warrant a
reduction.

III.   CONCLUSION
       The judgment is affirmed.
                      ______________________________


                                          -4-